
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5986
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To require the submission of a report to
		  the Congress on parasitic disease among poor Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Neglected Infections of Impoverished
			 Americans Act of 2010.
		2.Report to Congress on
			 the current state of parasitic diseases that have been overlooked among the
			 poorest Americans
			(a)In
			 generalNot later than 12
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall report to the Congress on the epidemiology of, impact of,
			 and appropriate funding required to address neglected diseases of poverty,
			 including neglected parasitic diseases such as—
				(1)Chagas
			 disease;
				(2)cysticercosis;
				(3)toxocariasis;
				(4)toxoplasmosis;
				(5)trichomoniasis;
				(6)the
			 soil-transmitted helminths; and
				(7)other related diseases, as designated by
			 the Secretary.
				(b)Required
			 informationThe report under
			 subsection (a) should provide the
			 information necessary to guide future health policy to—
				(1)accurately
			 evaluate the current state of knowledge concerning diseases described in such
			 subsection and define gaps in such knowledge; and
				(2)address the threat
			 of such diseases.
				
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
